        Case 4:21-cr-00005-CLR Document 14 Filed 04/28/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA              )
                                      )
v.                                    )       CASE NO: 4:21-CR-5
                                      )
ALLAYNE R. APPLETON                   )


                           ORDER OF DISMISSAL

      The motion of the Government for an order dismissing, without prejudice, the

case against ALLAYNE R. APPLETON is GRANTED. The above referenced case is

hereby dismissed without prejudice.

      SO ORDERED this WK day of April 2021.




                                      __________________________________________
                                      ___________________________________
                                      CHRISTOPHER
                                      CHRISTOP   PHER L. RAY
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                          1
